Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.




Exhibit 10.1
Amendment No. 2
to
Clinical and Commercial Supply Agreement
Viral Vector Product


This Amendment No. 2 to the Clinical and Commercial Supply Agreement-Viral
Vector Product (the “Amendment”) is made on January 14, 2020, (“Amendment
Effective Date”) by and between bluebird bio (Switzerland) GmbH (“Company”), and
SAFC Carlsbad, Inc., a California corporation (“SAFC”). Company and SAFC may
hereinafter be referred to as a Party or as the Parties. Capitalized terms used
but not otherwise defined herein shall have the meanings given to such terms in
the Agreement.
WHEREAS, Company and SAFC are parties to that certain Clinical and Commercial
Supply Agreement, as amended, dated as of November 27, 2017, and having an
Effective Date of January 1, 2018 (the “Agreement”);
WHEREAS, bluebird bio, Inc. has, pursuant to the terms of the Agreement,
assigned the Agreement to its Affiliate, bluebird bio (Switzerland) GmbH, by
Letter dated May 15, 2019 which is attached hereto and made a part hereof;
WHEREAS, bluebird bio (Switzerland) GmbH shall be the contracting entity and the
“Company” under this Agreement effective May 15, 2019;
WHEREAS, Company and SAFC wish to extend the Term and modify the Minimum
Purchase Commitment,
WHEREAS, Company and SAFC wish to incorporate updated forecasting obligations
and an updated Performance Bonus structure, as outlined in Task Order 11 dated
July, 2, 2019, which will apply to all additional Batches ordered from Contract
Year Three through the termination or expiration of the Agreement; and
WHEREAS, the Parties desire to mutually amend and modify the Agreement as stated
hereinafter.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the amount and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:
1.The Initial Term in Section 10.1 is hereby extended for an additional [***]
Contract Year for [***]. The Initial Term and this [***], is hereinafter
referred to as the Term.


2.The Minimum Purchase Commitment in Section 3.1(a), is hereby modified for
Contract Year 2019 from [***] to [***].


3.  Section 1.23 “Minimum Purchase Commitment” shall be deleted and replaced in
its entirety with the following:
1.23 “Minimum Purchase Commitment” means Company’s minimum binding purchase
commitment to SAFC for a minimum number of Vector Product during a Contract
Year, including those additional Batches that are part of Company’s Binding
Forecast, determined as set forth in Sections 3.1(a) and 3.2(a).
4.  Section 3.1 (a) of the Agreement shall be deleted and replaced in its
entirety with the following:




--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.




3.1  Minimum Purchase Commitment; Run Equivalents; Additional Batches and
Manufacturing Capacity; Support Studies.
(a)  During the Term, Company shall purchase the Minimum Purchase Commitment,
which shall be equal to [***]
In the event Company fails to purchase the Minimum Purchase Commitment [***].
Such payment requirement for the shortfall of Batches shall be invoiced [***].
5. Section 3.2 (a) of the Agreement shall be deleted in its entirety and
replaced with the following:
3.2 Forecasts; Change of Vector Product.
(a) In advance of the Effective Date, Company shall determine and provide to
SAFC Company’s initial Contract Year forecast, which shall be updated on a
[***]. From the Effective Date until [***], each [***] update shall include a
“rolling” [***] update that includes four (4) consecutive quarters. As of [***],
Company’s rolling [***] updates will increase to include [***] and shall include
any additional Batches to be manufactured within that time period.
As of [***], the first [***] of the rolling forecast will be considered binding
on both Parties [***].
6. New sections, Sections 3.2 (d)-(f) shall be added to the Agreement as
follows:
3.2 Forecasts; Change of Vector Product.
(d) [***]
(e) [***]
(f) [***]
7. Section 3.3(b) of the Agreement is hereby deleted and replaced in its
entirety with the following:
(b) For each subsequent Contract Year following the initial Contract Year, a
Task Order for the Contract Year shall be executed between the Parties in
writing as above and Company shall issue to SAFC a Purchase Order [***]
8. Sections 3(b) and 3(c) of Exhibit 4 are hereby deleted and replaced in their
entirety with the following:
[***]
8. This Amendment, together with the Agreement, constitutes the final, complete
and exclusive statement of the agreement between the parties pertaining to its
subject matter and supersedes any and all prior and contemporaneous
understandings or agreements of the parties with respect thereto.


9.  This Amendment may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single instrument. Delivery of an executed counterpart of a signature page to
this Amendment by telecopier or other electronic means (e.g., via PDF) shall be
effective delivery of a manually executed counterpart of this Amendment.







--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.




Except as provided herein, all terms and conditions of the Agreement shall
remain the same and are in full force and effect.
IN WITNESS WHEREOF, the Parties hereto have each caused this Amendment to be
executed by their duly authorized representatives as of the Amendment Effective
Date above.


SAFC CARLSBAD, INC.  BLUEBIRD BIO (SWITZERLAND) GMBH


By: /s/ Joan Haab  By: /s/ David Seeberger 


Name:  Joan Haab Name:  David Seeberger


Title:  Carlsbad Site Head; Title:  Head of Finance, Europe
        Viral & Gene Therapy Operations







